Case: 13-11321      Document: 00512794900         Page: 1    Date Filed: 10/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                              October 7, 2014
                                    No. 13-11321
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HERIBERTO LOPEZ-MATA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:13-CR-36-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Heriberto Lopez-Mata appeals the 37-month sentence imposed following
his conviction for illegal reentry. He contends that the district court erred in
enhancing his sentence for a crime of violence under United States Sentencing
Guidelines § 2L1.2(b)(1)(A)(ii) based on his Texas conviction for burglary under
Texas Penal Code § 30.02(a). His challenge is foreclosed by our decision in
United States v. Conde-Castaneda, 753 F.3d 172, 176-79 (5th Cir. 2014).
       The judgment of the district court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.